Citation Nr: 9906443	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  92-01 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a left elbow 
disability.

3.  Entitlement to service connection for a right elbow 
disability.

4.  Entitlement to service connection for a thoracic spine 
disability.

5.  Entitlement to service connection for thoracic outlet 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to April 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1989 rating determination 
by the Anchorage, Alaska, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Subsequent to this 
rating decision, the veteran relocated to California, and his 
claims are now administered by the RO in San Diego.  In 
current status the case returns to the Board following the 
completion of development made pursuant to its August 1992 
and September 1994 remands.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appeal has been obtained.  

2.  The veteran's left shoulder, bilateral elbow and thoracic 
spine symptoms in service were acute and transitory and 
chronic disabilities were not then present.

3.  The veteran has not presented competent medical evidence 
of a relationship between service and his current left 
shoulder, bilateral elbow and thoracic spine disabilities.


CONCLUSION OF LAW

Left shoulder, bilateral elbow and thoracic spine 
disabilities and thoracic spine outlet syndrome were not 
incurred in or aggravated by service, nor may they be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5107(a), 7104 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that in March 1963 the veteran 
was treated for complaints of pain in the mid-back following 
horseback riding.  In June 1973, he was treated for injuries, 
including left elbow pain, following a motorcycle accident.  
An examination revealed no significant weakness, sensory 
loss, atrophy or numbness in the arm and no involvement of 
the hands or fingers.  Reflexes were active and symmetrical 
and there was no evidence of root compression or other 
specific neurological involvement.  A month later, the 
veteran was evaluated for continued left elbow pain.  There 
was no limitation of motion, but the elbow felt tight with a 
pulling effect on bending, and there appeared to be fluid in 
the area.  There was pain with extreme flexion and extension.  
Motor and sensation were intact.  The clinical impression was 
minimal olecranon bursitis of the left elbow.  

In March 1978, the veteran was treated for body aches and 
joint pain.  Specifically, he complained of right elbow pain 
with certain gripping and lifting maneuvers.  The clinical 
impression was tennis elbow of the right arm.  In December 
1978, he was treated for complaints of myalgia and aching 
associated with a viral syndrome.  In August 1979, he was 
evaluated for complaints of intermittent joint aches of the 
shoulder and elbows.  The clinical assessment was arthralgia 
of questionable etiology.  In August 1980, he was evaluated 
for tenderness of both elbows.  In November 1980, he was 
evaluated for pain and tenderness of the left lateral elbow.  
There was tenderness to palpation and increased pain with 
forced supination.  The clinical assessment was bursitis, 
tennis elbow.  The service medical records are otherwise 
negative for complaints associated with thoracic spine outlet 
or thoracic spine disability.  The veteran's examination 
report at retirement in 1980 was negative for any complaints 
or findings of chronic residual disability.  

Post-service VA treatment records show that the veteran was 
treated in October 1982 for bilateral shoulder pain and 
thoracic pain on deep respiration secondary to viral illness.  
In May 1985, he was seen for complaints of bilateral shoulder 
pain, diagnosed as bursitis.  In August 1985, he was 
evaluated for complaints associated with his elbows and 
shoulders.  The clinical assessment was degenerative joint 
disease.  In March 1986, the veteran was evaluated for right 
upper back and medial upper scapula pain secondary to heavy 
lifting at work.  There was tenderness at the right T4, T5, 
T6 and T7 areas and in the area of the paravertebral muscle.  
The clinical assessment was right mid thoracic strain versus 
radicular neck symptoms.  The veteran was evaluated in March 
1988 for right elbow pain diagnosed as lateral epicondylitis.  
In December 1988, the veteran was evaluated for chronic 
recurrent mid and upper back pain.  He gave a history of 
upper thoracic spine and neck pain for more than eight years.  
X-rays of the thoracic spine showed minimal marginal 
hypertrophy changes with narrowed T8-T9 vertebrae.  The 
clinical impression was chronic thoracic spine pain. 

At a VA examination in April 1989, the veteran reported that 
he injured his back and neck on two different occasions while 
in service.  The orthopedic examination showed that the 
entire spine moved well except for the cervical spine.  There 
were full ranges of motion of all of the joints of the upper 
extremities but with pain, particularly on the extremes of 
shoulder motion.  There was no evidence of swelling or 
deformity.  There was tenderness in the region of the 
bicipital groove of the humerus bilaterally and over the 
lateral epicondyle of the elbow bilaterally.  X-rays from 
Bassett Army Community Hospital were reviewed and revealed 
mild arthritic changes of the cervical, dorsal and lumbar 
spines.  The pertinent diagnoses were mild to moderate 
degenerative changes in the dorsal spine, possible thoracic 
outlet syndrome, bilateral tendonitis of the shoulder and 
epicondylitis of the elbow, bilaterally.  The examiner opined 
that some of the veteran's back symptoms could be explained 
on the basis of chronic myofascitis.  

In a September 1989 rating decision, service connection was 
denied for bilateral elbow and thoracic disabilities on the 
basis that the conditions noted in service were acute and 
transitory and did not become chronic until several years 
after separation from service.  Furthermore the current left 
shoulder, bilateral elbow and chronic thoracic spine 
disabilities and thoracic outlet syndrome were not noted in 
service.  

The veteran presented testimony at a RO hearing in December 
1991 about the onset and severity of his claimed 
disabilities.  He testified that he hurt his back on two 
separate occasions during service and that his main problem 
was low back pain.  He testified that he could not accurately 
tell when his shoulder and elbow pains began but was 
originally told that he had tennis elbow or bursitis.  He 
testified that, in 1983, he was working in construction and 
found that he could no longer swing a hammer.  He stated that 
he was told that his problem was due to his service-connected 
cervical spine disability.  

In August 1992, the Board remanded the case for an 
examination to determine whether degenerative changes in the 
thoracic spine may be disassociated medically from the 
degenerative disease in the cervical and lumbar areas and to 
determine the etiology of thoracic outlet syndrome and 
whether it may be related to the service-connected 
degenerative disease of the spine. 

At a VA examination in October 1992, the veteran gave a 
history of several episodes of injury in service, the first 
in 1968.  He reported that, at that time, he had pain in 
several areas which resolved over several weeks without 
medical treatment.  He later sustained injuries in a 
motorcycle accident in 1973 and subsequently had progression 
of diffuse aches and pains.  Over the previous seven years, 
the veteran had noted the progressive onset of bilateral 
shoulder pain, increased with overhead activity.  He also 
noted intermittent elbow pain with increase in his symptoms 
in the forearm and elbow with exertion.  The veteran's most 
notable symptoms were with overhead activity resulting in 
pain and numbness in both upper extremities.  He denied any 
history of significant trauma or musculoskeletal injury. 

Shoulder range of motion was reported as 130 degrees of 
flexion, 70 degrees of internal rotation and 30 degrees of 
external rotation.  The veteran had negative impingement 
sign, negative apprehension sign and a negative two-finger 
supraspinatus test.  He had no significant tenderness of the 
acromioclavicular joint or biceps tendonitis.  He had 
positive Rous, Spurling and modified Adson's tests.  
Examination of the elbows revealed full extension, 140 
degrees of flexion bilaterally and 80 degrees of pronation 
and supination of both upper extremities.  He had a positive 
Tinel's at the right elbow and negative Tinel's at the left 
elbow.  Phalen's examination was negative bilaterally.  
Examination of the back revealed normal contours and no 
significant point tenderness.  There was no deformity of the 
thoracolumbar spine.  The veteran could flex to 75 degrees 
without difficulty and could extend to 10 degrees.  Right and 
left lateral bending were both to 10 degrees.  Sensory 
examination was remarkable for sharp and dull discrimination 
intact to both upper and lower extremities with no evidence 
of thenar or ulnar innervated atrophy.  The clinical 
impression was mild traumatic arthritis of both shoulders and 
thoracic outlet syndrome of the shoulders, bilaterally.  
There was no diagnosis pertaining to either elbow.  

VA treatment records show that the veteran was evaluated 
between September 1990 and September 1991 for continued 
bilateral shoulder pain and left elbow pain.  In October 
1990, he was treated for symptoms diagnosed as shoulder 
impingement syndrome.  

At a VA examination in May 1993, the veteran complained of 
pain over the bilateral posterior elbows with the right side 
greater than left.  He described the pain as a constant 
baseline aching which was tolerable, but he noted that the 
pain worsened with activity such as lifting, pulling, pushing 
or overhead-type activities.  He noted occasional cramping in 
the fingers when grasping for a prolonged period.  He denied 
dropping objects but noted occasional radiation of pain from 
the elbow to the ulnar aspect of both hands.  The examination 
revealed no evidence of shoulder girdle atrophy and no 
significant increased upper extremity pain or radiculopathy 
with range of motion of the neck.  There was a positive 
Spurling's test on the left supraclavicular area.  The 
veteran had a negative Bruce, Adson's and reverse Adson's 
tests.  Evaluation of the upper extremities revealed full 
range of motion of the left shoulder and increased pain with 
abduction and elevation of both shoulders, right greater than 
left.  There was no evidence of swelling, erythema, or warmth 
and no tenderness along the glenohumeral or acromioclavicular 
joint areas.  There was also no tenderness along the 
posterior aspect of the glenohumeral joint as well.  The 
veteran has negative apprehension test and no evidence of 
rotator cuff tear.  Deltoid strength was 5/5 and biceps, 
triceps and motor strength were 5/5.  The veteran had 
posterior elbow pain with resistance to elbow extension.  
Range of motion of the elbow was from 0 to 140 degrees.  The 
veteran has no increased radiation of pain along both upper 
extremities and numbness with forward flexion of the elbow. 

Evaluation of the elbows revealed no swelling, erythema or 
warmth.  The veteran had full range of motion of the wrists 
and positive Tinel's over the "palpebral tunnel area" with 
radiating pain along the ulnar nerve distribution distally.  
The ulnar nerve was not flexible and the symptoms did not 
increase with extremes of flexion of the elbow.  There was 
full supination and pronation of the forearm and no evidence 
of instability.  There was no evidence of thenar or 
hypothenar atrophy or intrinsic atrophy.  The veteran was 
able to make a full fist, touching the tips of the fingers to 
the proximal palmar crease and was able to touch the tips of 
the digits with his thumb.  There was normal grip strength 
bilaterally and no evidence of intrinsic lesion.  There was 
normal sensation with the exception of an increase two-point 
discrimination at the ulnar side of the left ring finger and 
the right finger as well.  Grip strength appeared to be equal 
bilaterally and deep tendon strength was also normal 
bilaterally.  Distal radial pulses were intact as well.  The 
clinical assessment was possible "palpebral tunnel 
syndrome" of bilateral elbows, right greater than left.  

The examiner concluded that it was unlikely that the 
veteran's previous diagnosis of thoracic outlet syndrome was 
caused by degenerative disease of the cervical spine since 
there was no evidence of significant radiculopathy with range 
of motion of the cervical spine.  The veteran had positive 
Tinel's test over the "palpebral tunnel" and carpal tunnel 
areas suggesting a possible entrapment syndrome over the 
cubital tunnel and possibly the carpal tunnel area.  The 
motor examination was unremarkable throughout both upper 
extremities with some sensory changes on the ring finger of 
both hands.  

Electromyographic and nerve conduction studies performed in 
June 1993 showed normal studies of both upper limbs with no 
evidence to suggest carpal tunnel syndrome, ulnar motor or 
sensory neuropathy, radiculopathy (C5 through T1 myotomes 
tested bilaterally), plexopathy or other neurogenic lesion in 
either upper limb.  

The Board remanded the case in September 1994 for further 
development and for compliance with its 1992 remand.

At a VA examination in December 1994, X-rays of the thoracic 
spine showed minimal narrowing of the disc space at T8-9 
associated with minimal spondylosis.  X-rays of the left 
shoulder and left elbow were within normal limits.

The veteran was then scheduled for examination by a 
rheumatologist in accordance with the September 1994 remand 
instructions.  At that examination, ultrasound of the 
carotid/subclavian arteries revealed no significant stenotic 
lesions and the carotid systems showed no evidence of flow 
limitation.  The right upper extremity blood pressure was 
140/98 and the left upper extremity was 150/100.  There was 
no evidence of significant stenotic lesion identified at both 
subclavian arteries and both carotid systems.  The veteran 
complained of neck, arm and shoulder pain with tingling 
sensation and numbness in the fingers of both hands, worse on 
the right.  His symptoms occurred intermittently and were not 
present at the time of the examination.  Range of motion of 
the shoulders was full and there was no tenderness or 
synovitis.  Range of motion of the elbows was also full with 
no evidence of synovitis.  The hands had full range of motion 
with no deformities or synovitis.  The veteran had normal 
peripheral pulses and positive Heberdeen's nodes.  Sensation 
was normal in both hands and Tinel's sign was negative.  The 
rheumatologist concluded that based on the physical 
examination and ultrasound of the carotid/subclavian 
arteries, the veteran had no evidence of thoracic outlet 
syndrome.

The examination was considered inadequate and was returned 
for compliance with the previous 1994 Remand.  

The veteran was subsequently examined by VA in February 1996.  
His history of longstanding bilateral elbow and left shoulder 
pain was noted.  Examination of the left shoulder was 
negative for swelling or deformity.  He had significant left 
shoulder pain and decreased range of motion without evidence 
of crepitus or loose bodies.  Flexion of the left shoulder 
was to 100 degrees, extension to 40 degrees and abduction to 
90 degrees.  Internal rotation was to the lumbar spine and 
external rotation was to 30 degrees.  Palpation over the 
shoulder elicited several areas that were remarkably tender, 
consistent with trigger points.  X-rays from 1996 were noted 
to show no significant bony abnormality and no evidence of 
lytic lesions or tumorous processes.  The glenohumeral joint 
space was well maintained.  There was no significant 
osteophytic degeneration.  The diagnosis was intermittent, 
chronic left shoulder pain probably secondary to fibromyalgia 
versus rotator cuff tendonitis.

Examination of the elbows revealed no evidence of swelling, 
deformity, instability, tenderness, effusion or crepitus.  
Range of motion of the right elbow was flexion to 90 degrees, 
extension to 60 degrees, pronation and supination to 80 
degrees.  Range of motion of the left elbow was flexion to 60 
degrees, extension to 90 degrees and pronation and supination 
both to 80 degrees.  X-rays studies were essentially normal.  
The diagnoses were intermittent right and left elbow pain 
currently not present, but possibly secondary to early 
degenerative arthritis not seen on X-rays versus 
fibromyalgia-type pain.  The examiner stated that the veteran 
had been exceptionally uncooperative and unable to give an 
accurate historical record as to the onset of the pain which 
was unclear from an extensive review of the claims file.  The 
examiner concluded that it was impossible to determine the 
etiology of each of these disabilities.  Because the veteran, 
however, did not appear to have a constellation of symptoms 
of thoracic outlet syndrome, the examiner indicated that the 
symptoms were independent processes and not attributable to 
thoracic outlet syndrome.  

The veteran attributed his complaints of spinal pain to 
injuries sustained in service, but he was unwilling to give 
specific details about the accidents.  Examination of the 
spine revealed no clinical findings of postural abnormalities 
or fixed deformity.  Range of motion of the thoracolumbar 
spine was forward flexion to the mid-tibia, backward 
extension to 15 degrees, left and right lateral flexion to 15 
degrees and right and left rotation to 90 degrees.  The 
veteran complained of pain on motion.  There was normal 
sensation from L4-S1 dermatomes and normal light touch 
sensation throughout both upper extremities.  There was 5/5 
muscle strength in both upper extremities and some discomfort 
with forcible contractions.  The veteran had excellent 
dexterity in both hands, but he complained of some tingling, 
numbness and pain.  There was negative Spurling's, Adson's 
and modified Adson's tests.  X-rays of the thoracolumbar 
spine were essentially negative except for very mild 
spondylosis.  The diagnoses were those of multiple focal 
areas of myofascial pain probably secondary to a combination 
of fibromyalgia and mild multi-level thoracolumbar 
spondylosis (degenerative arthritis).  There was no evidence 
of thoracic outlet syndrome.

The examiner opined that thoracic outlet syndrome is at best 
a diagnosis of exclusion and that the veteran's complaints 
and constellation of symptoms did not correspond to the 
entity of thoracic outlet syndrome.  Although it was possible 
to rule this out, the fact that the veteran had a normal EMG, 
normal carotid ultrasound, negative tests results and did not 
have a clinical constellation of complaints and symptoms 
representing thoracic outlet syndrome, it was the examiner's 
opinion that the veteran did not have thoracic outlet 
syndrome and that another explanation was responsible for the 
veteran's pain.  

In a letter dated in December 1997 the veteran's 
representative expressed dissatisfaction with the examination 
and requested an additional evaluation.

At an orthopedic examination in December 1997, the veteran's 
right elbow had a good range of motion with 0 degrees of 
extension and 120 degrees of flexion.  There was tenderness 
over the lateral epicondyle and pain with forced flexion of 
the wrist or pronation of the wrist.  There was medial 
epicondyle tenderness of the left elbow and pain with forced 
extension and supination of the wrist.  The left shoulder had 
full range of motion with abduction to 180 degrees, forward 
flexion to 90 degrees, extension to 60 degrees, external and 
internal rotation to 80 degrees.  There was slight sub-
acromial tenderness on palpation and slight tenderness over 
the acromioclavicular joint.  There was a negative Spurling, 
Adson's and Harkin's signs.  There was no evidence of 
impingement and the veteran had normal rotator cuff 
musculature and motor function at 5/5 and symmetric.  X-rays 
showed significant acromioclavicular spurring as well as some 
mid joint narrowing.  Otherwise, there was normal examination 
of his shoulder.  Studies of the elbows were within normal 
limits with no degenerative changes noted.  

The clinical assessment was acromioclavicular degenerative 
joint disease, right elbow lateral epicondylitis and left 
elbow medial epicondylitis.  The examiner stated that the 
veteran's left shoulder condition was a real and painful 
condition and that the bilateral epicondylitis was usually 
secondary to repetitive trauma or activity.  Furthermore, it 
was reportedly difficult to assess whether any of the three 
conditions were secondary to the veteran's injuries in the 
military.  Although the veteran's epicondylitis was deemed to 
be likely due to repetitive trauma at his present employment, 
the examiner noted that it possibly started during his 
military involvement.  

In a June 1998 Report of Contact, it was noted that an 
examination had been requested to resolve additional issues 
raised by the veteran's representative.  The veteran 
indicated that he was weary of the appeal's process and 
numerous examinations and that he did not want to submit to 
any more examinations.  In a subsequent Report of Contact in 
October 1998 the veteran again stated that he felt that he 
had been asked to report for unnecessary VA examinations and 
refused to report for any more.

Analysis

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented plausible 
claims.  Service medical records, VA medical records, hearing 
testimony and statements from the veteran were associated 
with the claim.  To the extent that additional testing is 
desirable and could be probative of the veteran's claim, the 
Board notes that he has refused to cooperate and submit to 
additional examination.  The Board therefore finds that 
remand to again request such testing would be futile. 

Based on the specific circumstances of this case, the Board 
thus finds that all available, relevant evidence necessary 
for an equitable disposition of the appeal has been obtained, 
and that no further assistance is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107.

The law permits the granting of service connection for a 
disability which results from disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may also be granted on a 
presumptive basis for certain chronic diseases, including 
arthritis, if manifest to a degree of 10 percent or more 
within a year after service discharge.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records show that the veteran was evaluated 
for intermittent joint pain involving both shoulders, a left 
elbow injury following a motorcycle accident, right elbow 
pain, diagnosed as tennis elbow, and mid-back pain.  With 
respect to the left shoulder, right elbow and mid-back pain, 
the episodes were apparently acute and transitory in nature 
and resolved with treatment, as there are no subsequently 
dated medical records on file reflecting further evaluation 
and treatment during the remaining months of service.  
Indeed, his November 1980 retirement examination revealed a 
normal spine and upper extremities, with the exception of a 
mass lesion of the right upper lateral arm.  

There is no credible evidence concerning whether the in-
service complaints and injuries resulted in chronic residuals 
or whether there has been continuing symptomatology since 
then.  Also no competent medical evidence has been presented 
to show a nexus or connection between any current left 
shoulder, bilateral elbow or thoracic spine disabilities and 
his period of service.  The evidence of record does not 
indicate that any disability now present had its origins 
during service. 

With respect to thoracic spine outlet syndrome, the evidence 
of record does not show treatment for such symptoms during 
his period of service.  The first clinical reference to 
thoracic outlet syndrome was in an April 1989 VA examination 
report wherein the veteran complained of shoulder pain.  At 
the VA examinations, however, conducted in December 1994 and 
February 1996, the examiner specifically reported that there 
was no evidence of the disability.  

In December 1994, the examiner noted that the veteran 
complained of tingling and numbness in the fingers of both 
hands.  However an ultrasound of the carotid and subclavian 
arteries was negative and thoracic spine outlet syndrome was 
not confirmed by EMG and nerve conduction studies.  The 
February 1996 VA examiner concluded that the veteran's 
complaints and constellation of symptoms were not consistent 
with thoracic outlet syndrome.  The Board finds that the 
reports from the VA physicians in December 1994 and February 
1996 are particularly probative in refuting the notion that 
the veteran has thoracic outlet syndrome.

The Board finds that left shoulder, right and left elbow 
disabilities, thoracic spine disability and thoracic outlet 
syndrome were not shown in service and that the veteran's 
current findings pertaining to these claimed disabilities 
have not been medically associated with military service.  
The only medical evidence suggesting a connection between any 
of the disabilities and service is the December 1997 
examiner's statement that it was possible that the veteran's 
epicondylitis may have started in service.  The examiner 
stated, however, that the epicondylitis was likely due to 
repetitive trauma at his current employment.  Thus, there is 
no basis in the current record upon which to grant service 
connection for such disorders.  In making its determination, 
the Board has considered all of the evidence of record, to 
include the veteran's hearing testimony, which is credible 
insofar as he described his current symptoms and beliefs that 
his disabilities are related to military service.  He is not 
competent, however, to offer a medical diagnosis or medical 
opinion regarding etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Under the circumstances, the veteran's refusal to cooperate 
in the development of his claims effectively precluded 
further development and review of this case.  The evidence of 
record including VA examination reports do not establish that 
the veteran had a service-related left shoulder, bilateral 
elbow, or thoracic spine disability or thoracic outlet 
syndrome.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection and 
the appeal is denied.  



ORDER

Service connection for left shoulder disability is denied.

Service connection for a right elbow disability is denied.

Service connection for a left elbow disability is denied.

Service connection for a thoracic spine disability is denied.

Service connection for thoracic spine outlet syndrome is 
denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

